99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guy Lancaster RICHMOND, Plaintiff--Appellant,v.MARYLAND CORRECTIONAL INSTITUTION;  Prison Health Services,Incorporated, Defendants--Appellees.
No. 96-6754.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 24, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-96-808-WMN)
Guy Lancaster Richmond, Appellant Pro Se.  Joseph Barry Chazen, Mindy S. Kursban, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland, for Appellees.
D.Md.
AFFIREMD.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Richmond v. Maryland Correctional Institution, No. CA-96-808-WMN (D.Md. May 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED